t c memo united_states tax_court robert lee jr petitioner v commissioner of internal revenue respondent docket no 15735-03l filed date robert lee jr pro_se cindy wofford alan levine and erin k huss for respondent memorandum opinion panuthos chief special_trial_judge this collection review case is before the court on respondent’s motion for summary_judgment as discussed in detail below we conclude that there section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law background2 petitioner a retired federal employee is inveterately opposed to paying federal income taxes in lee v commissioner tcmemo_2002_95 affd 61_fedappx_471 9th cir we observed that petitioner failed to file federal_income_tax returns for and and we sustained the commissioner’s determinations that petitioner was liable for deficiencies and additions to tax for each of those taxable years in addition we imposed a penalty upon petitioner pursuant to sec_6673 in the amount of dollar_figure on the ground that his arguments were meritless and asserted solely for purpose of delay the record in the present case includes a form_4340 certificate of assessments payments and other specified matters which demonstrates that on date respondent entered assessments against petitioner for the taxable_year reflecting the tax_deficiency additions to tax and penalty under sec_6673 set forth in the court’s decision at docket no as well as statutory interest on the record reflects and or the parties do not dispute the following facts the court entered its decision at docket no on date date respondent issued to petitioner a notice of balance due for the taxable_year on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing requesting that petitioner pay his outstanding tax_liability for on date petitioner submitted to respondent a request for collection_due_process_hearing challenging the validity of the assessment for specifically petitioner argued that respondent failed to provide petitioner with either a record of the assessment or a notice of the assessment on date the parties met for the purpose of conducting an administrative hearing regarding respondent’s proposed levy however the hearing was terminated when the appeals officer informed petitioner that he would not be permitted to make an audio recording of the hearing on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in the notice respondent determined that it was appropriate to proceed with the proposed levy because petitioner had previously challenged respondent’s notice_of_deficiency for in the tax_court and therefore he was barred from challenging his underlying tax_liability pursuant to sec_6330 petitioner failed to file federal_income_tax returns from to and therefore he was not eligible to make an offer_in_compromise or to pay his outstanding tax_liability in installments and the appeals officer reviewed petitioner’s administrative file and concluded that respondent met all of the administrative and legal procedures governing the assessment and collection of petitioner’s outstanding tax_liability for on date petitioner filed with the court a petition for lien and levy action under sec_6330 citing the court’s holding in 121_tc_8 petitioner’s sole contention in the petition is that respondent abused his discretion in issuing a notice_of_determination to petitioner without permitting petitioner to make an audio recording of the administrative hearing after filing an answer to the petition respondent filed a motion for summary_judgment citing the court’s holding in kemper v commissioner tcmemo_2003_195 respondent contends that considering the record as a whole and particularly petitioner’s predisposition to bring frivolous actions respondent’s decision to deny petitioner the opportunity to make an audio recording of the administrative hearing was at most harmless error further respondent argued that under the circumstances it was not necessary nor would it be productive at the time the petition was filed petitioner resided in tempe arizona to remand the case to respondent’s appeals_office for further proceedings this matter was called for hearing at the court’s motions session held in washington d c on date counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion no appearance was entered by or on behalf of petitioner at the hearing however on date petitioner filed with the court a written_statement under rule c in opposition to respondent’s motion following the hearing the court issued an order directing petitioner to file with the court an amended petition setting forth a valid claim for relief under sec_6330 the court subsequently granted petitioner’s motion for an extension of time to comply with the court’s order nevertheless petitioner failed to file an amended petition as directed discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories 5had petitioner filed an amended petition setting forth a valid claim for relief under sec_6330 it might have been appropriate to remand the case to respondent’s appeals_office depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 based on our review of the record we are satisfied that there is no genuine issue as to any material fact and that respondent is entitled to judgment as a matter of law petitioner’s conduct in his earlier deficiency case at docket no coupled with the arguments that he made in his request for collection_due_process_hearing clearly demonstrate that petitioner initiated the collection review procedures set forth in sec_6330 solely for the purpose of delay as discussed below the arguments that petitioner included in his request for a collection_due_process_hearing have no merit moreover petitioner ignored the opportunity that the court extended to him to file an amended petition setting forth a legitimate claim for relief considering all the facts and circumstances we agree with respondent that the appeals officer’s decision to preclude petitioner from making an audio recording of the administrative hearing was at most harmless error moreover petitioner has given us no reason to believe that remanding this matter to respondent’s appeals_office would be productive or otherwise advance the policies underlying sec_6330 consistent with our reasoning in kemper v commissioner supra we conclude that a remand is unwarranted the form_4340 attached to respondent’s motion in this case shows that respondent properly assessed the tax_liability that respondent intends to collect and respondent properly notified petitioner of the assessment by way of a notice of balance due see eg 953_f2d_531 9th cir numerous cases establish that no particular form of verification of an assessment is required that no particular document need be provided to a taxpayer at an administrative hearing conducted under sec_6330 and that a form_4340 such as that included in this record and other transcripts of account 6as previously discussed petitioner was given every opportunity to file a proper amended petition setting forth a valid claim for relief however petitioner failed to comply with the court’s order to file an amended petition satisfy the verification requirements of sec_6330 see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir 118_tc_162 117_tc_183 petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the form_4340 moreover petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b the record reflects that respondent has complied with all applicable laws and administrative procedures in this case consistent with the preceding discussion it follows that respondent is entitled to judgment as a matter of law sustaining respondent’s determination to proceed with collection to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
